28 So. 3d 942 (2010)
Gerald LELIEVE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-3510.
District Court of Appeal of Florida, Third District.
February 17, 2010.
Gerald Lelieve, in proper person.
Bill McCollum, Attorney General, for appellee.
Before GERSTEN, SHEPHERD, and SUAREZ, JJ.
Prior report: 7 So. 3d 624.
PER CURIAM.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.800(a). On appeal from a summary denial, this court must reverse unless the post-conviction record, see Fla. R.App. P. 9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D).
The appellant claims the trial court incorrectly assessed points on his scoresheet for seven previously charged offenses. Because the trial court summarily denied the motion without attaching appropriate portions of the record refuting the appellant's claim, we reverse the order and remand for further proceedings or for the attachment of record excerpts conclusively showing the appellant is not entitled to any relief. See Atwood v. State, 765 So. 2d 242, 243 (Fla. 1st DCA 2000).
*943 Reversed and remanded for further proceedings.